—Order unanimously affirmed without costs. Memorandum: Respondents contend that Family Court erred in failing to dismiss the petition for an extension of placement because it was not filed more than 60 days before the expiration of the prior placement order. Because respondents never raised the timeliness issue in Family Court, their contention has not been preserved for our review (see, Matter of Joseph H., 211 AD2d 586). We further conclude that the court did not abuse its discretion in concluding that the best interests of the child were served by the extension of placement (see generally, Matter of Nassar v Santmire, 99 AD2d 377, 380). (Appeals from Order of Erie County Family Court, Dillon, J. — Placement.) Present — Law-ton, J. P., Hayes, Pigott, Jr., Hurlbutt and Scudder, JJ.